HEANEY, Circuit Judge
(concurring) .
I would go a step further than the majority and direct, rather than suggest, that the scope of the Green case be broadened to include those issues raised by the Commission. In my judgment, our opinions in Parham v. Southwestern Bell Telephone Co., 433 F.2d 421 (8th Cir. 1970), and Reed v. Arlington Hotel Company, Inc., 476 F.2d 721 (8th Cir. 1973), require this result. I would take this course not because I expect the District Court to reject the suggestion of the majority but rather because the precedential value of its decision would be enhanced were we to require what our prior cases dictate.
In Parham, we said:
* * * [A] single charge of employment discrimination under Title VII found by the EEOC to rest upon reasonable grounds may serve to launch a full-scale inquiry into the alleged unlawful motivation in employment practices. * * * (Citation omitted.)
Parham v. Southwestern Bell Telephone Co., supra at 425 of 433 F.2d.
We applied the same reasoning in Reed:
* * * In Parham, we allowed an individual who claimed that he had not been hired because of racial discrimination to bring a class action, attacking employment discrimination generally. It requires no extension of Parham to give a discharged employee the same privilege. As a black and a former employee, the plaintiff was subject to the same racially discriminatory policies as other members of the class. “The very nature of a Title VII violation rests upon discrimination against a class characteristic, * * (Citation omitted.)
Reed v. Arlington Hotel Company, Inc., supra at 723 of 476 F.2d.
If, as we held in the two above cited cases, an individual — through a class action — may attack employment discrimination generally, the Commission charged with the broader responsibility of eliminating discriminatory employment practices, must also be allowed to bring the broader issues before the court.